Citation Nr: 0030040	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  99-14 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's claim for entitlement to service 
connection for cardiovascular renal disease with 
hypertension, including as secondary to Agent Orange 
exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from October 1954 to October 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Louisville, 
Kentucky, regional office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  Entitlement to service connection for hypertension and 
cardiovascular renal disease was denied in an April 1988 
decision of the Board, which found that there was no 
objective evidence linking the veteran's current disabilities 
to active service; the evidence considered by this decision 
included the veteran's service medical records, VA treatment 
records dated from October 1984 to October 1986, and the 
transcript of a hearing conducted in October 1987.  

2.  The evidence submitted since April 1988 includes the 
report of a VA kidney biopsy from December 1985, private 
treatment records from 1985, private treatment records dated 
from 1992 to 1996, VA treatment records from October 1996, a 
May 1999 letter from the veteran's private doctor, 
photocopies of medical texts concerning hypertension and 
renal disease, and a transcript of the testimony presented at 
an October 2000 video conference hearing.  

3.  The additional evidence includes material that was not 
previously considered by the Board in April 1988, and which 
purports to show that as renal failure may go undiscovered 
for many years, it may have been present during active 
service.  




CONCLUSIONS OF LAW

1.  The April 1988 Board decision which denied entitlement to 
service connection for cardiovascular renal disease with 
hypertension is final.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1105 (1999). 

2.  The veteran has submitted new and material evidence since 
April 1988 to reopen his claim for entitlement to service 
connection for cardiovascular renal disease.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (a) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends he has submitted new and material 
evidence to reopen his previously denied claim for 
entitlement to service connection for hypertension with 
cardiovascular renal disease.  He notes that borderline high 
blood pressure readings were obtained on several occasions 
toward the end of service, including on his discharge 
examination in 1974, and that hypertension was initially 
diagnosed in 1985.  In addition, he was found to have 
cardiovascular renal disease shortly after the diagnosis of 
hypertension.  The veteran argues that the high blood 
pressure readings obtained during service were evidence of 
the initial manifestation of hypertension.  Furthermore, he 
argues that his cardiovascular renal disease is the result of 
his hypertension, and that given the insidious nature of the 
onset of this disease, it was as likely as not present but 
undiagnosed during active service.  In the alternative, the 
veteran contends that his hypertension and cardiovascular 
renal disease are the result of exposure to Agent Orange in 
Vietnam.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  If 
cardiovascular renal disease including hypertension becomes 
manifest to a degree of 10 percent within one year of 
separation from active service, then it is presumed to have 
been incurred during active service, even though there is no 
evidence of these disabilities during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999). 

The record shows that entitlement to service connection for 
hypertension with cardiovascular renal failure was denied in 
an April 1988 decision by the Board.  When a claim is 
disallowed by the Board, it may not be thereafter be reopened 
and allowed, and no claim based upon the same factual basis 
shall be considered.  When a claimant requests that a claim 
be reopened after an appellate decision and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, 
whether it provides a new factual basis for allowing the 
claim.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1105.  

If new and material evidence is submitted regarding a claim 
which has previously been denied, then the claim can be 
reopened and reviewed.  38 U.S.C.A. § 5108. New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Stanton v. Brown, 5 Vet. App. 563, 566 
(1993).  The Court has reviewed and upheld the standards 
regarding the issue of finality.  Reyes v. Brown, 7 Vet. App. 
113 (1994).

The evidence considered by the April 1988 Board decision 
consisted of the veterans' service medical records, VA 
treatment records dated from October 1984 to October 1986, 
and the veteran's testimony at an October 1987 hearing.  The 
Board determined that while slightly elevated blood pressure 
readings were noted prior to discharge, there was no other 
evidence indicative of the disabilities at issue until many 
years after discharge from service.  The Board found that in 
the absence of objective evidence linking the veteran's 
current disability to service there was no reasonable basis 
for entitlement to service connection.  

The additional evidence received in support of the veteran's 
claim since 1988 includes the report of a VA kidney biopsy 
from December 1985, private treatment records from 1985, 
private treatment records dated from 1992 to 1996, VA 
treatment records from October 1996, a May 1999 letter from 
the veteran's private doctor, photocopies of medical texts 
concerning hypertension and renal disease, and a transcript 
of the testimony presented at the October 2000 video 
conference hearing before the undersigned member of the 
Board.  

The Board finds that the veteran has submitted new and 
material evidence to reopen his claim for service connection 
for cardiovascular renal disease with hypertension.  The 
additional evidence submitted by the veteran shows that his 
renal disease progressed until a kidney transplant was 
required in November 1995.  The diagnosis prior to the 
transplant was end stage renal disease secondary to 
nephropathy and hypertension.  Records dated subsequent to 
November 1995 note a good recovery.  The medical texts 
submitted by the veteran indicate that renal failure is an 
insidious disease, that there are no warning signs, and that 
it can often go undetected until it is well advanced.  The 
Board finds this constitutes new evidence in that this 
information was not previously considered by the Board.  
Furthermore, it is material to the veteran's claim, in that 
it purports to show that in general, renal failure may be 
present for a long period of time prior to discovery.  This 
bears directly on the matter at hand, which is whether or not 
the hypertension and renal disease initially diagnosed in 
1984 and 1985 respectively may have been present but 
undiscovered prior to discharge from service.  Therefore, as 
the veteran has submitted evidence that is both new and 
material, his claim for entitlement to service connection for 
cardiovascular renal disease with hypertension is reopened.  

The Board will further address the issue of entitlement to 
service connection for cardiovascular renal disease with 
hypertension, including as secondary to Agent Orange 
exposure, in the remand section at the end of the decision.  




ORDER

The veteran has submitted new and material evidence to reopen 
his claim for entitlement to service connection for 
cardiovascular renal disease with hypertension, including as 
secondary to Agent Orange; to this extent, his appeal is 
granted.  


REMAND

As noted above, the veteran's claim for entitlement to 
service connection for cardiovascular renal disease with 
hypertension, including as secondary to Agent Orange, has 
been reopened.  

The Board notes that the VA has a duty to make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  Floyd D. Spence National Defense 
Authorization Act for FY 2001, Pub. L. No. 106-398, § 1611 
(2000) (to be codified at 38 U.S.C.A. § 5107(a)).  This duty 
includes affording the veteran adequate medical examinations 
and obtaining all relevant medical records.  

The veteran has never been afforded a VA examination in 
conjunction with his claim for service connection for 
cardiovascular renal disease with hypertension, including as 
secondary to Agent Orange.  The Board believes that a VA 
examination to determine the nature of the veteran's 
disability, and to obtain an opinion regarding the etiology 
and onset of this disability, would be useful in reaching a 
decision in this case.  

The Board further notes that the possibility that all of the 
veteran's service medical records have not yet been obtained 
was raised at the October 2000 video conference hearing.  In 
particular, there was some question as to whether or not 
there were additional records from an October 1972 physical 
examination.  See Transcript, pages 16 to 18.  The VA has a 
duty to attempt to obtain all pertinent records in the 
possession of the government.  The Board finds that an 
attempt to determine if there are any additional service 
medical records for the veteran and, if so, to obtain these 
records must be made prior to final consideration of the 
veteran's claim.  

Finally, the Board notes that the RO has not had an 
opportunity to review the veteran's claim on the basis of all 
the evidence of record.  When a claim which has previously 
been denied by the RO is reopened by the Board, the Board 
must not take any action which would prejudice the rights of 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  
The RO has not considered the veteran's claim on the basis of 
all the evidence, both new and old, in order to determine 
whether the prior disposition of the claim should be altered.  
Therefore, in order to protect the rights of the veteran, the 
Board believes that the RO should be afforded an opportunity 
to review the veteran's claim for entitlement to service 
connection on a de novo basis.  

Therefore, in order to assist the veteran in the development 
of his claim and to afford him due process of law, this issue 
is REMANDED to the RO for the following action:

1.  The RO should make another attempt to 
secure any of the veteran's service 
medical records which have not previously 
been obtained through official channels.  
This search should include an attempt to 
locate any additional records which may 
have been created pertaining to an 
October 1972 physical examination.  Any 
additional records which may be obtained 
should be associated with the claims 
folder.  

2.  Following completion of the search 
for additional service medical records, 
the veteran should be afforded a VA 
examination by a specialist in 
hypertension and cardiovascular renal 
disease to determine the nature and 
etiology of his cardiovascular renal 
disease with hypertension.  All indicated 
tests and studies should be conducted.  
The claims folder should be made 
available to the examiner for review 
before the examination.  Following the 
completion of the examination and study 
of the record, the examiner should 
attempt to express an opinion as to the 
following questions: 1) Is it as likely 
as not that the high blood pressure 
readings noted during service were the 
initial manifestation of the veteran's 
cardiovascular renal disease and 
hypertension?  In other words, is it as 
likely as not that the veteran's 
cardiovascular renal disease and 
hypertension were manifest to a chronic 
degree prior to the veteran's discharge 
from active service in October 1974?  2) 
Is it as likely as not that the veteran's 
cardiovascular renal disease with 
hypertension is related to exposure to 
Agent Orange?  The examiner should 
express and fully explain the reasons and 
bases for both of these opinions.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 



